Warner, Judge,
concurring.
If this was an original question in this Court I should unquestionably hold that the judgment of the Court below should be reversed, but as a majority of this Court have repeatedly held and decided that the Homestead Act was a valid and constitutional Act as against judgments obtained prior to its date, and as the plaintiff in error desires an affirmance of the judgment of the Court below of this Court, so as to enable him to prosecute a writ of error to the Supreme Court of the United States so as to have the question finally determined, I am unwilling that he should be obstructed and prevented from the exercise of that right by the action of this Court on mere technical objections not affecting the main question in the case, and which were not made or decided by the Court below. For these reasons, I concur in the judgment of this Court, affirming the judgment of the Court below.